NUMBER 13-16-00579-CV

                      COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI - EDINBURG


O. E. INVESTMENTS, LTD.
(FORMERLY AND ALSO KNOWN
AS O. E. INVESTMENTS, INC.) AND
ITS GENERAL PARTNER,
TROPHY INTERNATIONAL, INC.,
AND OTHAL E. BRAND JR.,                                 Appellants,

                                v.

MARJORIE LYNN BRAND FERRELL
INDIVIDUALLY AND AS
SUCCESSOR TRUSTEE OF THE
KATHRYN L. BRAND REVOCABLE
MANAGEMENT TRUST,                                       Appellee.


              On appeal from the 275th District Court
                    of Hidalgo County, Texas.


                            ORDER
  Before Chief Justice Valdez and Justices Longoria and Hinojosa
                         Order Per Curiam
       The parties to this appeal have filed a “Joint Emergency Motion to Abate Appeal

Pending Settlement.” They assert that they have been negotiating a settlement agreement

resolving the issues in this appeal and require time to finalize the terms of the settlement

agreement. In this regard, the parties note that this case will be submitted on the briefs

on September 25, 2018. The parties request that we delay issuing our opinion and abate

this appeal until October 1, 2018 at which time they will jointly advise the Court as to the

status of the settlement and appropriate disposition.

       The Court, having examined and fully considered the joint emergency motion to

abate, is of the opinion that it should be granted. Accordingly, we WITHDRAW this matter

from submission on September 25, 2018. We GRANT the joint emergency motion to

abate, and we ABATE this appeal pending further order of the Court. The parties are

directed to advise the Court of the status of the proposed settlement by October 1, 2018.

                                                               PER CURIAM

Delivered and filed the
25th day of September, 2018.




                                                2